Citation Nr: 1012715	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-30 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral upper 
and lower extremity peripheral neuropathy, as secondary to 
service-connected diabetes mellitus (DM).

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1969 to 
September 1970.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The issues of entitlement to service connection for 
bilateral hearing loss disability and entitlement to service 
connection for tinnitus are addressed in the REMAND that 
follows the order section of this decision.


FINDINGS OF FACT

Peripheral neuropathy of the bilateral upper and lower 
extremities is etiologically related to the Veteran's 
service-connected DM.


CONCLUSION OF LAW

Peripheral neuropathy of the bilateral upper and lower 
extremities is proximately due to or the result of the 
Veteran's service-connected DM.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran 
has been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the Board has 
determined that the evidence currently of record is 
sufficient to establish the Veteran's entitlement to service 
connection for peripheral neuropathy of the bilateral upper 
and lower extremities.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on 
its merits, the evidence must preponderate against the 
claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis
 
In a November 2002 rating decision the Veteran was granted 
entitlement to service connection for DM, effective July 
2002.  There is no exact date of record for when the Veteran 
was diagnosed with DM, but at his September 2002 VA 
examination he was diagnosed with DM.  The Veteran filed a 
claim for entitlement to service connection for bilateral 
upper and lower peripheral neuropathy as secondary to his 
service-connected DM in March 2007.

In September 2002 the Veteran underwent a VA examination for 
his DM.  At that time there was no indication on the 
examination report that the Veteran reported experiencing 
any symptoms of bilateral upper and lower extremity 
peripheral neuropathy.  In fact, the examiner noted that the 
Veteran's pulses were normal bilaterally.  

In April 2007 the Veteran was afforded a VA examination.  
The examiner noted that he had reviewed the Veteran's claims 
file as part of the examination request.  At that time the 
examiner stated that the Veteran had reported a 10-12 year 
history of tingling, numbness, and paresthesia in both the 
upper and lower extremities.  The examiner also reported 
that the Veteran had a history of chronic alcohol abuse and 
chronic alcohol dependence.  The examiner diagnosed the 
Veteran with peripheral neuropathy of both the upper and 
lower extremities.  The examiner opined that because of the 
Veteran's long standing history of alcohol abuse and 
dependence, the Veteran's peripheral neuropathy was most 
likely due to alcoholic peripheral neuropathy, but that 
because the Veteran also had a history of superimposed DM, 
the peripheral neuropathy could also be superimposed with 
diabetic neuropathy.

In his February 2008 notice of disagreement, the Veteran 
reported that he never stated at his VA examination when his 
numbness symptoms had begun because he had not been asked 
that question by the examiner.  The Veteran also reported 
that he did not abuse alcohol.

VA received a February 2008 letter from the Veteran's 
private physician.  In the letter, Dr. D.D. stated that the 
Veteran had been seen at her office for several years and 
had been diagnosed with DM since 2002.  She reported that 
the Veteran had begun to experience symptoms of neuropathy 
in his hands and feet over the past year.  It was Dr. D.D.'s 
opinion that the Veteran's neuropathy was most likely due to 
his DM.  She reported that initially the Veteran did not 
have any objective findings on examination, but that at his 
most recent visit he did have some sensory loss noted with 
diabetic monofilament.  Additionally, Dr. D.D. noted that 
there was no other etiology for the Veteran's neuropathy.

In July 2008 the Veteran was provided another VA examination 
by the same examiner who performed the April 2007 VA 
examination.  Again, the examiner noted that he had reviewed 
the Veteran's entire claims file.  The examiner reported 
that the Veteran had a history of tingling, numbness, and 
paresthesia of both hands and feet, on and off, for the last 
several years.  The examiner then went on to state that the 
symptoms had been present for more than 10-12 years.  Again, 
the examiner noted that the Veteran had a history of chronic 
alcohol abuse and dependence.  The examiner again opined 
that the etiology of the Veteran's peripheral neuropathy was 
most likely secondary to chronic alcoholism and that the 
diagnosis was most likely peripheral neuropathy.  However, 
the examiner again went on to state that the Veteran could 
have some degree of superimposed neuropathy from his DM.

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as the reasoning 
employed by the physicians and whether (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Additionally, while the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard, 
Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is 
free to assess medical evidence and is not obligated to 
accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App. 614 (1992).

In this regard, the Board notes that a review of the 
Veteran's VA Medical Center treatment records shows that in 
July 2001 the Veteran was seen for an outpatient treatment 
initial visit.  At that time the Veteran was asked about his 
alcohol use and he reported that he "rarely" drank alcohol.  
Additionally, at that time the examiner performed a "problem 
drinking screen," at which time it was reported that the 
Veteran did not drink.  In October 2001 the Veteran was 
afforded a mental health assessment at the VA Medical 
Center.  At that time the Veteran reported that he had 
abused alcohol for the two years following the separation 
from his first wife, but denied excess in recent years.  
There is no evidence of record that supports the VA 
examiner's determination that the Veteran has a chronic 
alcohol abuse problem.

Additionally, the VA examiner noted in both his April 2007 
and July 2008 opinions that the Veteran could also have a 
degree of diabetic peripheral neuropathy.  These statements 
raise a reasonable doubt as to the etiology of the Veteran's 
peripheral neuropathy.  The examiner indicated that he made 
a review of the Veteran's claims files prior to forming his 
opinion, however, in his July 2008 opinion he failed to 
account for the Veteran's private physician's opinion that 
the neuropathy was a result of the Veteran's DM.  Also, the 
VA examiner does not provide a rationale for his opinion 
that the Veteran's neuropathy is a result of an unverified 
history of alcohol abuse.    

While the United States Court of Appeals for Veterans Claims 
(Court) has expressly declined to adopt a rule that accords 
greater weight to the opinion of the Veteran's treating 
physician over a VA or other physician; Winsell v. West, 11 
Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 169, 176 
(193), Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); 
in this case the Board finds that the opinion of the 
Veteran's private physician is of greater weight than that 
provided by the VA examiner.  

In this regard, the Board notes that the Veteran's private 
physician reported that she had been treating the Veteran 
for several years and that there had not been any symptoms 
of peripheral neuropathy until several years after his 
diagnosis of DM.  Additionally, the Veteran's private 
physician emphatically stated that other than the Veteran's 
DM, there was no other etiology for the Veteran's 
neuropathy.

For the reasons stated above, the Board concludes that the 
private physician's opinion is entitled to more probative 
weight than are the VA examiner's opinions.

The reviewing physicians in this case have not agreed upon 
the precise causes of the Veteran's peripheral neuropathy.  
While the Veteran's private physician's opinion is in 
contrast to the conclusions of the VA examiner, the private 
physician's opinion nonetheless appears to be based upon 
correct facts and is therefore persuasive.  For the reasons 
stated above, the Board concludes that the VA examiner's 
opinions are entitled to less probative weight.  As the 
evidence supporting the Veteran's claim is, at the very 
least, as persuasive as that against the claim, the Board 
concludes that the evidence at the very least is in relative 
equipoise.

Resolving all reasonable doubt in favor of the Veteran, as 
is required by law, the Board finds that service connection 
for bilateral upper and lower peripheral neuropathy is 
warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral upper and lower peripheral 
neuropathy is granted.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claims of entitlement to 
service connection for bilateral hearing loss disability and 
entitlement to service connection for tinnitus are decided.

A review of the Veteran's service treatment records (STRs) 
shows that the Veteran was afforded an audiology evaluation 
at his pre-induction physical in April 1968.  At that time 
the Veteran's audiometric testing results were as follows:

Hertz (Hz)        |1000   |2000   |3000   |4000   
Right                | 0        | 0         | 
X       | 0         
Left                  | 0        | 0         | 
X       | 0         

The Veteran was afforded a second audiology evaluation 
during his period of active service at his February 1970 
initial flying examination.  At that time the Veteran's 
audiometric testing results were as follows:

Hertz (Hz)        |1000   |2000   |3000   |4000   
Right                | 25       | 15      | 
X      | 15      
Left                  | 15       | 15      | 
X      | 15      

The Veteran was afforded a third audiology evaluation at his 
separation examination in September 1970.  At that time the 
Veteran's audiometric testing results were as follows:

Hertz (Hz)        |1000   |2000   |3000   |4000   
Right                | 5         | 0        | 
0       | 0          
Left                  | 10       | 5        | 
5       | 5          

The Board notes that the audiometric testing results in 
service represent a significant shift in the Veteran's 
hearing over a period of less than two years of active 
service. 

The Veteran's DD Form 214 lists his primary military 
occupational specialty (MOS) as helicopter radar man and 
lists his secondary MOS as aircraft mechanic and repairman.  
Additionally, a review of the Veteran's service personnel 
records shows that while serving in Vietnam the Veteran also 
served as a crew chief.  The Veteran has also asserted that 
when flying aboard the helicopters he was routinely exposed 
to hazardous noise exposure in the form of enemy fire as 
well as return fire from aboard the helicopter.

Based on the review of the Veteran's record and his 
audiometric testing results in service, the Board concedes 
that the Veteran was exposed to acoustic trauma while in 
service.  

The Veteran has not reported any post-service hazardous 
noise exposure.  The Board notes that the Veteran worked as 
a tractor trailer driver from at least January 2001 to 
February 2008.  However, there is no indication from the 
evidence of record whether the Veteran was subjected to 
additional hazardous noise exposure during his time working 
at a tractor trailer driver.

The Veteran is competent to state when he first experienced 
symptoms of hearing loss and tinnitus and that the symptoms 
have continued since service.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Moreover, the Board has found the Veteran to be credible. 

In light of the documented shift in the Veteran's hearing 
during active service, his presumed exposure to acoustic 
trauma during service, and his complaints of hearing loss 
and tinnitus since his separation from active service; the 
Board finds that the Veteran should be afforded a VA 
examination to determine the nature and etiology of any 
currently diagnosed bilateral hearing loss and tinnitus.  
See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).    

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The Veteran should be afforded a VA 
examination by an audiologist or a 
physician with the appropriate 
expertise to determine the extent and 
etiology of any currently present 
hearing impairment and/or tinnitus.  
The claims folder must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to the hearing impairment in 
each ear and tinnitus as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to noise exposure 
in service.  For the purposes of the 
opinion, the examiner should presume 
that the Veteran is a reliable 
historian.

The opinion should be provided even if 
the current examination does not 
establish the presence of hearing loss 
disability for VA compensation purpose. 

The supporting rationale for all 
opinions expressed must be provided.

2.	The RO or the AMC should undertake any 
additional development it determines to 
be warranted.

3.	Then, the RO or the AMC should 
readjudicate the Veteran's claims of 
entitlement to service connection for 
bilateral hearing loss disability and 
entitlement to service connection for 
tinnitus in light of all pertinent 
evidence and legal authority.  If the 
benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be furnished to the Veteran and 
his representative and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


